Citation Nr: 1015474	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-09 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral tinnitus, to include consideration of 
extraschedular evaluation.

2.  Entitlement to an initial compensable evaluation for a 
service-connected left eyelid scar.

3.  Entitlement to an initial evaluation in excess of 20 
percent for a left shoulder disability.

4.  Entitlement to an initial evaluation in excess of 10 
percent for patellofemoral syndrome of the left knee.

5.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of left elbow ulnar nerve surgery.  

6.  Entitlement to an initial compensable evaluation for 
residuals of cataracts surgery.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1971 to March 
1974 and from March 1980 to March 2007.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  Since the time of the May 2007 
rating decision, the RO has assigned a 20 percent evaluation 
for a left shoulder disability, assigned a 10 percent 
evaluation for residuals of the left elbow ulnar nerve 
surgery, assigned a 10 percent evaluation for left knee 
patellofemoral syndrome, and assigned a 10 percent evaluation 
for tinnitus.

The Board notes that the Veteran appealed the issues of 
entitlement to service connection for chronic bilateral ankle 
tendonitis, right shoulder strain, low back pain, bilateral 
hearing loss, and chronic prostatitis.  Service connection 
was granted for these disabilities in a December 2008 RO 
decision.  Since these claims were granted in full, these 
issues are not before the Board. 

The Board acknowledges the Veteran's discussion of a Board 
hearing in a letter received by the RO in November 2008.  The 
Veteran stated that he wanted to proceed with a hearing 
request (if necessary) after he received an updated 
evaluation of his disability claims.  At the time of the 
Veteran's statements, the RO had not yet issued a decision 
following the receipt of VA examination reports.  Since that 
time, the RO adjudicated the Veteran's claims in a December 
2008 decision.  In a February 2009 letter, the Board asked 
the Veteran if he would like to appear personally at a 
hearing.  The letter notified the Veteran that he needed to 
submit his request for a hearing within 90 days of the date 
of the letter, or by the date that the Board issues a 
decision.  The Veteran has made no request for a hearing.  
For these reasons, the Board does not find that the Veteran 
has requested a hearing before the Board or before the RO.

The issues of an evaluation in excess of 10 percent for 
residuals of left elbow ulnar nerve surgery and a compensable 
evaluation for residuals of cataracts surgery are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, which is the maximum rating 
authorized under Diagnostic Code 6260.  

2.  The Veteran's tinnitus does not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

3.  The Veteran's service-connected scar on the left eyelid 
is not productive of secondary limitation of function or with 
one "characteristics of disfigurement" as defined under VA 
regulations.

4.  The Veteran's service-connected left shoulder disability 
involves a minor joint, as the Veteran is right-handed, and 
is productive of limitation of arm motion with pain and 
weakness and recurrent dislocation of the shoulder.  

5.  Patellofemoral syndrome of the left knee is manifested by 
pain but is not manifested by limitation of flexion, 
limitation of extension, recurrent subluxation, or lateral 
instability.  


CONCLUSIONS OF LAW

1.  Assignment of an increased, extraschedular evaluation in 
excess of 10 percent for bilateral tinnitus is not warranted.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321 (2009).

2.  The criteria for an initial compensable evaluation the 
service-connected left eyelid scar have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118 including Diagnostic 
Codes 7800 and 7803-7805 (2009).

3.  The criteria for an evaluation of 30 percent, but no 
higher, for a left shoulder disability have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5201 (2009).

4.  The criteria for an evaluation in excess of 10 percent 
for patellofemoral syndrome of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5010, 5260, 5261, 5257 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

This appeal arises from disagreement with initial evaluations 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of prejudice 
with regard to the notice in this case; hence further VCAA 
notice is not required with regard to the initial rating 
appeals.

The Veteran received VCAA notice in June 2007.  The Veteran 
also acknowledged that he received notice for benefits 
delivery at a discharge program in November 2006.

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained service treatment records.  Additionally, the 
Veteran has been provided necessary VA examinations in May 
2008.  The Board acknowledges that the claims file was not 
available for review at any of the May 2008 examinations.

The case of Green v. Derwinski, 1 Vet. App. 121 (1991), held 
that VA's duty to assist includes conducting a thorough and 
contemporaneous medical examination that takes into account 
the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  The Court, however, has never held that in every case 
an examiner must review all prior medical records before 
issuing a medical opinion or diagnosis.  See Snuffer v. 
Gober, 10 Vet. App. 400 (1997).  The Court recently held that 
the absence of claims file review does not necessarily render 
an examination inadequate or reduce the probative value of a 
medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).

The Board observes that the purpose of the May 2008 
examinations was to determine the current severity of the 
Veteran's disabilities.  On review, the examinations contain 
findings sufficient for rating purposes and an additional 
examination, to include claims file review, is not warranted.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Increase Rating Claims

A. Applicable laws and regulations 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

When evaluating a loss of range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. § 
4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. at 206.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

B.  Entitlement to an evaluation in excess of 10 percent for 
bilateral tinnitus.

In the exceptional case where the available schedular 
evaluations are inadequate, VA may approve an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to service-connected disability or 
disabilities.  The case must present such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards, in order to merit referral 
for an extraschedular evaluation.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a) and (b), 4.1.  

Here, the maximum schedular evaluation of 10 percent, for 
recurrent tinnitus, has been assigned.  Any increased 
evaluation must therefore be assigned on an extraschedular 
basis.

The threshold factor for extraschedular consideration is a 
finding on part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA 
Adjudication Procedure Manual pt. III, subpart iv, ch. 6, 
sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  Thun v. Peake, 
22 Vet. App. 111 (2008).

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, and it is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  38 
C.F.R. § 3.321(b)(1).  If so, then the case must be referred 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for completion of the third 
step: a determination of whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating.  Thun, supra.

A review of the evidence of record does not demonstrate that 
the Rating Schedule is in this case inadequate for evaluation 
of bilateral tinnitus.  The Veteran has alleged that his 
tinnitus interferes with his sleep.  

Service treatment records show complaints of ringing in the 
ears in March and August of 2006.  The May 2008 VA 
examination noted complaints of bilateral tinnitus for 
approximately 10 years.  

The Board finds that the schedular criteria contemplate 
exactly the level of severity and symptomatology reported by 
the Veteran with respect to tinnitus.  The schedule provides 
that a 10 percent evaluation is to be assigned for recurrent 
tinnitus.  The accompanying notes and the absence of 
distinguishing criteria make clear that the 10 percent 
evaluation is to be assigned regardless of severity or 
frequency.  38 C.F.R. § 4.87, Diagnostic Code 6260.  All 
subjectively reported tinnitus falls within these criteria, 
and hence the Veteran's reported symptomatology is reasonably 
described.  Under the first prong of the test set forth in 
Thun v. Peake, supra, referral for an extraschedular 
evaluation is not appropriate.  The claim for an increased 
evaluation for bilateral tinnitus must be denied.

The Board further notes that even if the threshold test was 
met, the evidence of record does not establish such an 
exceptional or unusual disability picture as to warrant 
referral for assignment of an extraschedular evaluation.  
There has been no evidence of unemployability due to his 
tinnitus or frequent hospitalizations.

In short, there is no basis upon which a referral for 
extraschedular evaluation for bilateral tinnitus is 
warranted.

C.  Entitlement to an initial compensable rating for scar on 
left eyelid.

The RO granted service connection for a scar on the left 
eyelid in a May 2007 rating decision.  The RO has assigned a 
noncompensable evaluation under 38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  

38 C.F.R. § 4.118 lists several criteria for evaluating 
scars.

Under Diagnostic Code 7803, a maximum evaluation of 10 
percent is assigned in cases of superficial and unstable 
scars.  A "superficial" scar is one not associated with 
underlying soft tissue damage, whereas an "unstable" scar is 
one where, for any reason, there is frequent loss of covering 
of the skin over the scar.

Under Diagnostic Code 7804, a maximum evaluation of 10 
percent is warranted in cases of superficial scars that are 
painful on examination.  
Under Diagnostic Code 7805, other scars may be limited on the 
basis of limitation of function of the affected part.  

Under 38 U.S.C.A. § 4.118, Diagnostic Code 7800, eight 
"characteristics of disfigurement" are set forth for 
evaluation purposes.  These include: (1) a scar of five or 
more inches (13 or more cm.) in length; (2) a scar of at 
least one-quarter inch (0.6 cm.) wide at the widest part; (3) 
surface contour of the scar elevated or depressed on 
palpation; (4) scar adherent to underlying tissue; (5) skin 
hypo- or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.); (6) skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); (7) underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.); and (8) skin 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).

Correspondingly, a minimum 10 percent evaluation is warranted 
for scars of the head, face, or neck with one characteristic 
of disfigurement.  

A 30 percent evaluation is assigned in cases of visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or a paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with two or three characteristics of disfigurement.

A 50 percent evaluation is warranted in cases of visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with four or five characteristics of disfigurement.

An 80 percent evaluation is warranted in cases of visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or with six or more characteristics of 
disfigurement.

As the Veteran filed his claim in December 2008, the revised 
provisions of 38 U.S.C.A. § 4.118, noted above, are 
applicable to his claim.

The Board has reviewed the relevant medical findings and 
observes that they are not consistent with a compensable 
evaluation.  A July 1983 service treatment record shows that 
the Veteran presented with a rapidly growing lesion on the 
left eyelid and requested its removal.  It was removed at 
that time.  

During the May 2008 Joint VA examination, the Veteran 
reported that he had a left eyelid lesion removed which 
resulted in a scar.  The examiner stated that the scar is 
faintly noticeable on the left upper lid at 0.1 centimeters 
by 0.1 centimeters.  It was not hypopigmented or 
hyperpigmented.  It was nontender to touch.  There was no 
edema, keloid or inflammation.  There was also no limitation 
of motion or function caused by the scar.  The scar was not 
disfiguring.

The evidence presently of record does not indicate a scar 
with one characteristic of disfigurement.  The scar is 
instead nontender, not disfiguring, and otherwise 
nonsymptomatic.

Consequently, there is no basis for a compensable evaluation 
for the service-connected scar on the left eyelid, and this 
claim must be denied.  38 C.F.R. § 4.7.

D.  Entitlement to a rating excess of 20 percent for a left 
shoulder disability.

In a May 2007 rating decision, the RO granted service 
connection for a left shoulder disability and assigned a 
noncompensable evaluation.  In December 2008, the RO assigned 
a 20 percent evaluation effective the day following 
separation from service.  

The Veteran's service treatment records show treatment for AC 
separation of the left shoulder in April 1981 and May of 
1982.  In September 1993, the Veteran again complained of 
pain in his left shoulder.  Flexion was to 100 degrees.  
Abduction was to 95 degrees.  Passive range of motion was 
within normal limits with discomfort.  Service treatment 
records also show that the Veteran received physical therapy 
for his shoulder pain.  An April 2006 service treatment 
record notes that there was a bony prominence at the AC 
joint.  There was tenderness on palpation of the shoulders, 
tenderness at the AC joint.  Pain was elicited by motion of 
shoulder, but motion of the shoulder was normal.  The 
shoulder had no weakness.

The Veteran was afforded a VA joint examination to evaluate 
his left shoulder disability in May 2008.  It was documented 
that the Veteran was right-handed.  The Veteran reported to 
the examiner that his left shoulder disability began in 1983 
while he was playing softball.  The Veteran reported 
intermittent pain of his left shoulder which interferes with 
his sleep.  The Veteran later suggested that his shoulder 
pain was constant.  He has pain with overhead actions.  He 
has not had surgery.  Upon examination, left abduction was to 
90 degrees without pain and to 95 degrees with pain at the 
end of the motion.  Left flexion was to 84 degrees with end-
of-range pain.  External rotation was to 45 degrees without 
pain, and internal rotation was to 90 degrees without pain.  
The examiner noted that range of motion was not additionally 
limited following repetitive use on this examination.  
Impingement and stability testing were normal.  There was 
bilateral weakness in supraspinatus strength.  X-ray of the 
shoulder was within normal limits.  The examiner diagnosed 
the Veteran with left shoulder dislocation and restricted 
movement.

The RO has evaluated the Veteran's left shoulder disorder at 
the 20 percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 
5201.  Under this section, a 20 percent evaluation is 
warranted for limitation of motion at the arm at the shoulder 
level, and a 20 percent evaluation is warranted for 
limitation of motion at midway between the side and shoulder 
level for a minor joint.  For a minor joint, a 30 percent 
evaluation is in order when the shoulder motion is limited to 
25 degrees from the side.

The VA examination showed left shoulder flexion to 84 degrees 
with end-of-range pain.  Moreover, this motion was 
accompanied by pain and weakness, which must be considered in 
view of DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996) and 
38 C.F.R. §§ 4.40 and 4.45.  In this case, the Board finds 
that the combination of limitation of motion to the shoulder 
level, painful motion, and weakness as well as recurrent left 
shoulder dislocation equates, in essence and view of DeLuca, 
to limitation of motion to 25 degrees from the Veteran's 
side.

The Board has considered whether even higher evaluations are 
warranted.  With regard to the left shoulder, a minor joint, 
there is no evidence of intermediate ankylosis of 
scapulohumeral articulation, between favorable and 
unfavorable (30 percent under Diagnostic Code 5200); or 
fibrous union of the humerus (40 percent under Diagnostic 
Code 5202).

Overall, the evidence supports an evaluation 30 percent, but 
no higher for a left shoulder disability.  

E.  Entitlement to an evaluation in excess of 10 percent for 
patellofemoral syndrome of the left knee.

The RO granted service-connection for the Veteran's left knee 
disability in May 2007 and assigned a noncompensable 
evaluation.  Following the May 2008 VA joint examination, the 
RO assigned a 10 percent evaluation due to painful motion 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  The Veteran 
claims that a higher rating is warranted as he uses a knee 
brace for support.  

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Where limitation of motion is noncompensable, a rating 
of 10 percent is assigned for each major joint (including the 
knee) affected by limitation of motion to be combined not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  The knee 
is considered a major joint.  38 C.F.R. § 4.45(f).  

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2009).

Flexion of the leg limited to 60 degrees warrants a 
noncompensable evaluation, and flexion limited to 45 degrees 
warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Flexion limited to 30 degrees warrants 
a 20 percent evaluation.  Id.

Extension of the leg limited to 5 degrees warrants a 
noncompensable evaluation, and extension limited to 10 
degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Extension limited to 15 degrees 
warrants a 20 percent evaluation.  Id.  

In a precedent opinion, VA General Counsel held that separate 
ratings may be assigned in cases where a service-connected 
knee disability includes both a compensable limitation of 
flexion under Diagnostic Code 5260 and a compensable 
limitation of extension under Diagnostic Code 5261, provided 
that the degree of disability is compensable under each set 
of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  
The basis for the opinion is that the knee has separate 
planes of movement, each of which is potentially compensable.  
Id.

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
recurrent subluxation or instability, and a 20 percent 
evaluation is assigned for moderate recurrent subluxation or 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009).

The service treatment records include a May 2006 x-ray of the 
left knee.  A spur and ossification in the proximal patellar 
tendon was found but no major findings.  A May 2006 treatment 
records notes that the Veteran complained of pain in his left 
knee due to wear and tear.  The Veteran reported a popping 
sound of the knee with a grating sensation.  Pain was worse 
in the morning.  Upon examination, there was crepitus of the 
patella and tenderness on palpation at the joint line of the 
knees.  There was no full range of motion of the knees.  
There was no swelling, erythema, or deformity.  McMurray test 
was negative.  Active and passive flexion of the left knee 
was not decreased.  Active and passive extension of the left 
knee was not decreased.

During the May 2008 VA joint examination, the Veteran 
reported that his left knee began to hurt in the mid 1980's.  
There was no injury but he believed that his knee pain was 
due to overuse and running.  The Veteran described his knee 
pain as sharp, dull and throbbing.  He noted that he has 
swelling but no locking or instability.  The Veteran states 
that his disability affects his daily living when he walks or 
exercises.  He has flare-ups after running that last about 
one hour.  The Veteran also reported that he has a knee 
brace.  Upon examination, range of motion was from 0 to 145 
degrees and was not additionally limited following repetitive 
use.  There was no end-of-range pain.  Stability tests were 
normal and there was no tenderness to palpation.  McMurray 
test was not abnormal.  X-ray of the left knee was negative.  
The examiner diagnosed the Veteran with left knee 
patellofemoral syndrome.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
evaluations in excess of 10 percent for the Veteran's left 
knee.  As will be discussed in further detail below, the 
evidence of pain of the knee and the use of a knee brace 
cannot support a rating in excess of 10 percent evaluation.  

The Board notes that there is no evidence showing limitation 
of flexion or extension of the left knee.  Therefore, there 
is no basis for separate evaluations for flexion and 
extension, as the Veteran does not have sufficient limitation 
of flexion and any limitation of extension.  See VAOPGCPREC 
9-2004 (Sept. 17, 2004).  Although the May 2006 service 
treatment record states that there was not full range of 
motion of the knees, the physician also stated that active 
and passive flexion of the left knee was not decreased.  
Furthermore, the May 2008 VA joint examination shows full 
range of motion of the left knee with no end-of-range pain.  
In addition, range of motion was not additionally limited 
following repetitive use.  

The Board has considered the holding in DeLuca and finds that 
the assigned 10 percent evaluations fully compensate the 
Veteran's pain, as there is no evidence of decreased flexion 
or extension.  

A separate evaluation under Diagnostic Code 5257 is not 
warranted for the Veteran's left knee.  There are no clinical 
findings in the claims file to establish that the Veteran has 
recurrent subluxation or lateral instability.  During the May 
2008 VA examination, the Veteran reported that he used a knee 
brace but that the he had no locking or instability.  Upon 
examination, stability tests were normal and the McMurray 
test was normal.  Although the Veteran has reported using a 
knee brace, there are no clinical findings of subluxation or 
instability.

For the above reasons, the Board finds that the preponderance 
of the evidence is against a finding that the Veteran has 
instability or subluxation.  Thus, a separate evaluation for 
instability or subluxation of the Veteran's left knee is not 
warranted in this case.  See VAOPGCPREC 23-97

The Board has considered whether any other diagnostic codes 
would apply but has found none.  Overall, the preponderance 
of the evidence is against an evaluation in excess of 10 
percent.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the Veteran's claim.  
See Gilbert v. Derwinski, supra; 38 U.S.C.A. § 5107(b).

III.  Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  The question of 
an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 243-44 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, supra.

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

In this case, the Veteran's disabilities are rated under 
diagnostic codes that evaluate limitation of motion of the 
shoulder and knees, scars of the face and tinnitus.  These 
Diagnostic Codes essentially takes into account the pain and 
limitation of motion of the knees and shoulders, 
characteristics of scars and ringing of the ears.  As such, 
the schedule is adequate to evaluate the disabilities, and 
referral for consideration of an extraschedular rating is not 
warranted.  Since the schedular evaluation contemplates the 
claimant's level of disability and symptomatology, the Board 
does not need to determine whether an exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Despite this, the 
Board notes that the Veteran has not reported that his 
periods of unemployment have been due to his disabilities.  
In addition, there has been no evidence of frequent 
hospitalizations due to his disabilities.  

The Board has considered whether there is any other basis for 
granting increased ratings other than those discussed above, 
but has found none.  In particular, the Board has considered 
the benefit-of-the-doubt doctrine, but has determined that it 
is not applicable to these claims because the preponderance 
of the evidence is against the claims.  38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 4.7, 4.21.


ORDER

An initial evaluation in excess of 10 percent for bilateral 
tinnitus, to include referral for an extraschedular 
evaluation, is denied.

An initial compensable evaluation for service-connected left 
eyelid scar is denied.  

An initial evaluation of 30 percent, but no higher, for a 
left shoulder disability is granted.  

An initial evaluation in excess of 10 percent for 
patellofemoral syndrome of the left knee is denied. 




REMAND

The Veteran claims that a compensable evaluation should be 
assigned for residuals of his cataract surgery.  In the May 
2008 VA eye examination report, the examiner noted that the 
Veteran had corneal edema of the left eye at the time of the 
examination.  The Veteran and his representative argue that 
the Veteran should be afforded a new VA examination when 
corneal edema is no longer present, in order to obtain 
accurate examination results.  The Board agrees.  

The Veteran claims that a rating in excess of 10 percent is 
warranted for residuals of his left elbow ulnar nerve 
surgery.  In the May 2008 examination report, the examiner 
noted tenderness over the ulnar groove.  Although the 
examiner evaluated range of motion of the Veteran's elbow, 
the examiner did not evaluate any ulnar nerve damage.  The 
Veteran and his representative argue that the Veteran should 
be afforded a new VA examination in order to evaluate nerve 
damage and to provide a full evaluation of the surgical scar 
noted upon examination.  The Board agrees.  A new VA 
examination is needed in order to make an informed decision 
regarding the Veteran's current level of functional 
impairment and adequately evaluate his current level of 
disability.  For these reasons, the Veteran should be 
afforded a new VA examination for residuals of his left elbow 
ulnar nerve surgery.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
eye examination, with an appropriate 
examiner, to determine the symptoms and 
severity of any residuals of his cataracts 
surgery.  The Veteran's claims file should 
be made available to the examiner prior to 
the examination, and the examiner is 
requested to review the entire claims file 
in conjunction with the examination.

All tests and studies deemed necessary by 
the examiner should be performed, and 
these should include visual acuity 
testing.  The examiner should identify any 
residuals of cataracts surgery.  

2.  The Veteran should also be afforded a 
VA medical examination, with an 
appropriate examiner, to determine the 
symptoms and severity of the service-
connected residuals of left elbow ulnar 
nerve surgery.  The Veteran's claims file 
must be made available to the examiner 
prior to the examination, and the examiner 
must review the entire claims file in 
conjunction with the examination.  

The examiner should conduct range of 
motion studies and describe whether, and 
to what extent, the elbow disability 
results in painful motion, functional loss 
due to pain, excess fatigability, 
weakness, additional disability during 
flare-ups, and ankylosis.

As to the ulnar nerve, the examiner should 
describe all current symptoms and conduct 
any necessary testing to ascertain the 
degree of neurological impairment (i.e., 
mild, moderate, severe, or complete). 

Next, the examiner should address the 
Veteran's scar that resulted from the 
ulnar nerve surgery.  The examiner should 
provide measurements of the length and 
width (at the widest part) of the scar and 
also indicate whether the any of the 
following are present: (i) surface contour 
of the scar elevated or depressed on 
palpation; (ii) scar adherent to 
underlying tissue; or (iii) skin hypo- or 
hyper-pigmented, abnormal (irregular, 
atrophic, shiny, scaly), underlying soft 
tissue missing, or skin indurated and 
inflexible in an area exceeding six square 
inches 
(39 sq. cm.).

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  The examination reports should then be 
reviewed to ascertain whether all 
requested information and opinions have 
been provided.  If there are any 
deficiencies, the examination report(s) 
should be returned to the examiner(s) for 
completion.

4.  After completion of the above 
development, as well as any further 
development found on remand to be 
necessary, the Veteran's claims should be 
readjudicated.  If the determination of 
any of these claims remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


